Citation Nr: 1234309	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for cervical spine disability with neural foramina narrowing at C5-6, status-post fusion. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from March 1998 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for a cervical spine disability, status-post fusion, assigning a 20 percent rating, effective February 16, 2006. 

In September 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

In January 2012, the Board remanded the claim for further development.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran has recently testified that he currently works as a correctional officer.  As such, the issue of unemployability has not been raised by the record and therefore the issue of entitlement to a TDIU claim has not been added to the instant appeal.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability, status post fusion, is primarily productive of degenerative joint disease, degenerative disc disease, neural foramina narrowing at C5-6, complaints of pain, and some muscle spasms.    

2.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, have not been objectively demonstrated.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for the Veteran's service-connected cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The Veteran's increased rating claim for a cervical spine disability arises from his disagreement with the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  The record also contains VA and private medical evidence, the Veteran's contentions, and a hearing transcript.  The Veteran has been medically evaluated in conjunction with this claim.  The Board is satisfied that all identified and available treatment records have been secured.  The duties to notify and assist have been met.  In August 2012, the Veteran indicated that he had no additional evidence to submit and asked that his case be forwarded to the Board immediately.  
II.  Legal Criteria & Background

Initially, the Board notes that it has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the compensable rating issue on appeal and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the Court recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under the General Formula for rating disabilities of the spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 100 percent rating for unfavorable ankylosis of the entire spine, and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Intervertebral disc syndrome (IDS) is covered in Diagnostic Code 5243 and a cervical strain is contemplated in Diagnostic Code 5237.  IDS, preoperatively or postoperatively, may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes under Diagnostic Code 5243 provides for a 10 percent disability rating for incapacitating episodes of IDS having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for incapacitating episodes of IDS having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes of IDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is in order.  Finally, a maximum schedular rating of 60 percent is assigned for incapacitating episodes of IDS having a total duration of at least 6 weeks during the past 12 months.  

In this case, the service treatment records show that the Veteran sustained injury to his cervical spine and eventually underwent an anterior cervical discectomy and fusion at C5-6.  Thereafter, he reported continued cervical spine pain and was referred to the Physical Evaluation Board; he was shown to have a disc protrusion at C4-5 above the fusion. 

Post-service, in March 2006, the Veteran underwent a VA general medical examination.  He reported neck pain radiating into his shoulders.  Range of cervical spine motion was from zero to 30 degrees.  Right and left lateral flexion was to 30 degrees, and right and left lateral rotation was to 40 degrees.  There was pain at all endpoints.  The report also indicates "Evidence of weakness, lack of endurance, incoordination, and fatigue with repetition of five."  X-rays of the cervical spine showed evidence of anterior cervical fusion at C5-6 with osteophytes narrowing the neural foramina at the C5-6 level.  Diagnosis was status-post fusion, cervical spine with neural foramina narrowing at C5-6.

In November 2006, the Veteran underwent a VA examination of the cervical spine.
He reported continued neck pain and stiffness.  Range of cervical spine motion was from zero to 30 degrees, with moderate limitation due to pain.  Right and left lateral flexion was to 30 degrees, with moderate limitation due to pain.  Right and left lateral rotation was to 60 degrees with moderate to severe limitation due to pain.  The Veteran had increased guarding, weakness, and facial grimacing with repetitive range of motion.  The examiner stated that the Veteran had an additional 10 degree loss in range of motion as a result of repetition.  Palpable muscle tightness and spasm were noted during range of motion testing.  Sensory examination was normal.  No atrophy was shown on motor examination.  Diagnoses were spondylosis of the cervical spine, anterior surgical fusion of the cervical spine, and cervical spine strain.  

A VA computed tomography (CT) scan completed in March 2007 showed evidence of C5-6 fusion with left C5-6 neural foraminal narrowing.  X-rays of the cervical spine taken in June 2008 showed no significant interval change; impression was status-post anterior surgical fusion with ventral plate and fixation screws remaining in place at C5-6; and evidence of marked foraminal encroachment at C5-6 on the left.  In September 2008, the Veteran was referred to the Chronic Pain Clinic due to complaints of continued neck pain.  In December 2008, a magnetic resonance imaging (MRI) of the cervical spine was completed and it was noted that the findings were very similar to the prior CT scan done in March 2007.  

In February 2012, the Veteran underwent an additional VA examination of his cervical spine.  Forward flexion of the cervical spine was to 35 degrees, and extension ended at 30 degrees.  Right and left lateral flexion was to 30 degrees, and right and left lateral rotation was to 60 degrees.  Pain was present at all endpoints.  There was no additional limitation of motion and/or any functional loss or impairment upon repetitive motion testing.  There was no evidence of localized tenderness or pain to palpation of the joints and soft tissue in the neck.  The Veteran did not have a vertebral fracture.  It was noted that there was x-ray evidence of degenerative joint disease of the cervical spine.  The Veteran had guarding or muscle spasm of the cervical spine.  Muscle strength in his upper extremities was normal; there was no evidence of muscle atrophy.  Reflex and sensory examinations were also normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that the Veteran did not have any other neurologic abnormalities related to his cervical spine condition.  The Veteran's surgical scars were not painful or unstable, and the total area of the scars was not greater than 39 sq cm.  The examiner stated that the Veteran's cervical spine disability did not impact his ability to work.  Degenerative joint disease was documented on x-rays of the cervical spine.  X-rays taken in conjunction with the February 2012 VA examination showed evidence of status-post anterior fusion of C5-6, unchanged; reversal of the physiologic lordosis of the cervical spine; no acute fracture or subluxation; and degenerative disc disease at C3-4 and C4-5.  

The February 2012 VA examiner indicated that, on examination, the Veteran had some muscle spasms with rotation of the cervical area, but felt that such pain should not limit any functional ability during flare-ups.  The examiner also indicated that the Veteran had not been on bed rest and had not been incapacitated since recovery from his surgery in 2003.  The Veteran did not have any residual neurological deficit.  

III.  Analysis

The Veteran is currently rated as 20 percent disabling for his cervical spine disability, status-post fusion, pursuant to Diagnostic Code 5241.  The Veteran's cervical spine disability is primarily productive of degenerative joint disease, degenerative disc disease, and narrowing at the C5-6 level.  

Having reviewed the entire record, the Board finds that an initial rating in excess of 20 percent is not warranted for the Veteran's service-connected cervical spine disability.  In this regard, there is no evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine, to warrant a higher rating of 30 percent under Diagnostic Code 5241.  Indeed, the medical evidence shows flexion of the cervical spine to no worse than 30 degrees, as shown during the 2006 VA examinations.  Additionally, there is no evidence of any ankylosis of the cervical spine. 

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  See DeLuca, supra.  In this regard, the Board acknowledges that, during the March 2006 examination, the Veteran exhibited weakness, lack of endurance, incoordination, and fatigue with repetition of five; however the extent, if any, to which those factors caused additional limitation was not indicated by the examiner.  Nonetheless, even considering the additional 10 degree loss in range of motion after repetitive use during the Veteran's November 2006 examination, a higher rating would still not be warranted under the applicable diagnostic codes.   And, as to the Veteran's muscle spasms seen on rotation of the neck during the February 2012 VA examination, the examiner felt the Veteran would not be limited in his function during a flare up.  The February 2012 VA examiner opined that there was no additional limitation of motion and/or functional loss/impairment upon repetitive motion testing during the examination.  Consequently, overall, the Board finds that the 20 percent rating assigned appropriately reflects the extent of pain and functional impairment that the Veteran may have experienced as a result of his service-connected cervical spine disability.

The Board acknowledges that the Veteran is diagnosed with degenerative disc disease of the cervical spine.  However, the record does not show that he has experienced any incapacitating episodes of disc disease since his recovery from surgery during service.  In fact, the 2012 VA examiner affirmatively indicated that there has been no evidence of any incapacitating episodes of disc disease.  Consequently, a higher rating is not warranted under Diagnostic Code 5243.

The Board notes further that the Veteran has testified about his concern with a screw being loose at the fusion site.  The evidence shows that there was a suspicion of a loosened screw on the 2007 CT and December 2008 MRI scans.  However, according to a January 2009 VA note, the December 2008 MRI scan did not reveal an area in the cervical spine that would need further decompression and the physician stated that whether the screws came loose should not matter if the fusion mass had done its job.  Non-surgical treatment was recommended.  

The Board has also considered whether a separate rating is warranted for any related neurologic impairment.  However, the medical evidence does not show that the Veteran experiences any neurologic impairment on account of his cervical spine disability.  Sensory, motor, and reflex examinations were regarded as normal during the November 2006 and February 2012 VA examinations.  As such, a separate rating for neurologic impairment is not in order. 

Consideration has been given as to whether a separate rating is warranted for the surgical scars on the Veteran's cervical spine; however, the evidence reflects that the surgical scars are not in any way disfiguring, or the equivalent of a painful or unstable scar, thus Diagnostic Codes 7800-05 do not provide for a higher rating.

The Veteran's statements as to the severity of his neck symptoms have been considered.  His lay statements are considered to be competent evidence when describing his observable symptoms such as pain.  See Layno, supra.  However, his symptoms must be viewed in conjunction with the objective medical evidence of record.  The Board has also duly considered the Veteran's statements as to the severity of his cervical spine symptoms.  Nonetheless, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Based on the foregoing, the Board concludes that an initial rating in excess of 20 percent is not warranted.  No staged ratings are warranted as the currently assigned 20 percent rating represents the greatest level of functional impairment attributable to the Veteran's cervical spine disability.  As the preponderance of the evidence is against the Veteran's claim for an increased rating for his cervical spine disability, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability cervical spine disability is productive of degenerative joint and disc disease with pain on motion, manifestations that are contemplated in the rating criteria.  The rating 






						(CONTINUED ON THE NEXT PAGE)
criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial rating in excess of 20 percent for the Veteran's service-connected cervical spine disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


